DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 25 July 2022 is acknowledged.
Claims 18-21 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.
	Claims 1-15 and 17 are under prosecution.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 23 January 2020 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The use of trade names or marks used in commerce (including but not necessarily limited to CIRCLIGASE and TWEEN 20), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 9-10, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rothberg et al (U.S. Patent Application Publication No. Us 2010/0137143 A1, published 3 June 2010).
	Regarding claim 1, Rothberg et alt each methods comprising providing a chip, in the form of a chemFET array (paragraph 0184), wherein the chip comprises a sensor, in the form of a chemFET or ISFET, which is adjacent a sample (i.e., reaction chamber; paragraph 0041; see also paragraph 0346).  The sample chamber further comprises a plurality of capture probes, in the form of a plurality of identical nucleic acids attached to a bead (Figure 61H and paragraphs 0244 and 0605), wherein the bead is non-covalently attached to a surface in the chamber (paragraph 0140); thus, the capture probes are not covalently attached to the sample chamber.   Rothberg et al also teaches a target (i.e., template) nucleic acid is hybridized (i.e., selectively coupled) to the primer and a signal, in the form of a change in voltage, is detected (paragraph 0145), thereby determining the presence of the template nucleic acid, which is from a sample (paragraphs 0640 and 0036).  Thus, Rothberg et al teach all of the claimed limitations, and the claim is anticipated by Rothberg et al.
	Alternatively, it would have been obvious to combined all of the claimed limitations taught by Rothberg et al, thereby rendering the claim obvious.
	Regarding claim 2, the method of claim 1 is discussed above.  Rothberg et al also teach the sensor is in an array of sensors, the chamber ins part of an array of chambers, and each chamber is adjacent at least one sensor; i.e., there is a 1:1 correspondence between the chemFET sensors and reaction chambers (i.e., wells; paragraph 0283).
 	Regarding claim 3, the method of claim 1 is discussed above.  Rothberg et al also teach the target nucleic acids is a fragment of a nucleic acid (paragraph 0060).
	Regarding claim 9, the method of claim 1 is discussed above.  Rothberg et al teach the sample comprises a plurality of nucleic acid molecules, including the target nucleic acid (paragraph 0062).
	Regarding claim 10, the method of claim 9 is discussed above.  Rothberg et al also teach the sensor is part of an array of sensors, wherein each sensor detects the presence of absence of at least one of the plurality of target nucleic acids, and are individually addressable (i.e., are configured to individually detect the analytes in a sample; paragraphs 0283 and 0397).
Regarding claims 12-13, the method of claim 1 is discussed above. Rothberg et al also teach the chip comprises and additional adjacent sensor, in the form of a second sensor that is part of an array of sensors, wherein each sensor simultaneously detects the presence of one of a plurality of target nucleic acids, via simultaneous sequencing of different templates using a unique primer in each reaction chamber (paragraphs 0683-0684 and 0671).
	Regarding claims 14-15 and 17, the method of claim 1 is discussed above.  Rothberg et al teach the sensor is an ISFET (i.e., claim 14), which is a type of chemFET (i.e., claim 15), which detection a change in pH (i.e., hydrogen ion; paragraph 0037 and 0003)
Claim Rejections - 35 USC § 103
8. 	Claims 1 and 4 are rejected under 35 U.S.C. 103 as obvious over Rothberg et al (U.S. Patent Application Publication No. Us 2010/0137143 A1, published 3 June 2010) in combination with Stamatoyannapoulos et al (U.S. Patent Application Publication No. US 2004/0014086 A1, published 22 January 2004).
It is noted that this rejection applies to claim 1 to the extent that it is drawn to the embodiments of dependent claim 4.
Regarding claim 4, the method of claim 1 is discussed above in Section 7.
Rothberg et al also teach the methods have the added advantage of having improved signal to noise ratios (Abstract).  Thus, Rothberg et al teach the known techniques discussed above.
While Rothberg et al teach the capture probes (i.e., primers) are specific to a templates in a library (paragraph 0655), Rothberg et al do not explicitly teach the capture probes (i.e., primers) are the library.
However, Stamatoyannapoulos et al teach methods using a library of primers, which have the added advantage of allowing selective amplification and detection of functional site sequences corresponding to a particularly desired profile (paragraph 0334), including that of a diseased cell (paragraph 0032).  Thus, Stamatoyannapoulos et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Rothberg et al and  Stamatoyannapoulos et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of having improved signal to noise ratios as explicitly taught by Rothberg et al (Abstract) and allowing selective amplification and detection of functional site sequences corresponding to a particularly desired profile, including of diseased cells, as explicitly taught by Stamatoyannapoulos et al (paragraphs 0334 and 0032).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in primers and steps useful in detecting nucleic acids.

9.	Claims 1,  5, 7, and 9 -11 are rejected under 35 U.S.C. 103 as obvious over Rothberg et al (U.S. Patent Application Publication No. Us 2010/0137143 A1, published 3 June 2010) in combination with Agresti et al (U.S. Patent Application Publication No. 2016/0060621 A1, published 3 March 2016).
It is noted that this rejection applies to claims 1 and 9-10 to the extent that they are drawn to the embodiments of dependent claims 5, 7 and 11.
Regarding claims 5 and 11, the methods of claims 1  and 9-10 are discussed above in Section 7.
Rothberg et al also teach the methods have the added advantage of having improved signal to noise ratios (Abstract).  Thus, Rothberg et al teach the known techniques discussed above.
While Rothberg et al teach the primer binds (i.e., hybridizes) the target sequence (paragraph 0045) and while Rothberg et al also teach barcodes at the 3’ end that are correlated with an individually addressable sensor in a chamber/well (i.e., claim 11; paragraph 0647), Rothberg et al do not explicitly teach the barcode is on the primer (i.e., claims 5 and 11).
However, Agresti et al teach methods utilizing primers that include barcode regions (paragraph 0005), which are deconvoluted (i.e., the decoding of claim 111; paragraph 0065) have the added advantage of allowing analysis of a single nucleic acid from a single cell (paragraph 0020).  Thus, Agresti et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Rothberg et al and Agresti et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of having improved signal to noise ratios as explicitly taught by Rothberg et al (Abstract) and allowing analysis of a single nucleic acid from a single cell as explicitly taught by Agresti et al (paragraph 0020).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in primers and steps useful in detecting nucleic acids.
Regarding claim 7, the method of claim 5 is discussed above.  Agresti et al teach the barcode lengths are 20 nucleotides (paragraph 0005), which is in the claimed range.
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.

10.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as obvious over Rothberg et al (U.S. Patent Application Publication No. Us 2010/0137143 A1, published 3 June 2010) in combination with Agresti et al (U.S. Patent Application Publication No. 2016/0060621 A1, published 3 March 2016) as applied to claim 5 above, and further in view of Berka et al (U.S. Patent Application Publication No. US 2015/0099672 A1, published 9 April 
Regarding claims 6 and 8, the method of claim 5 is discussed above in Section 9.  
Rothberg et al teach generation of a concatemer from a circularized template (paragraph 0658) using an adaptor-coupled capture probe (i.e., primer) complex (paragraphs 0045, 0606, and 0661); the concatemer is linear because it is generated by roiling circle amplification (paragraph 0099), which creates multiple copies in the concatemer (i.e., claim 6).
Rothberg et al teach water in oil emulsion amplification (i.e., claim 8; paragraph 0144), as does the prior art of Agresti et al, which teaches the emulsions are microreactors (i.e., droplets; paragraph 0062).  Agresti et al also teach amplification within the emulsions using beads and a single template having oligonucleotides complementary to the adaptors, which are part of the capture probes/primers, followed by breaking (i.e., disruption) of the emulsion and deposition of the beads into locations on an array, in the from of individual wells of a picotitre plate (i.e., claim 8; paragraph 0158).
Neither Rothberg et al nor Agresti et al teach the delivery of a single copy or that the amplification results in the capture probe/primer attached to the bead.
However, Berka et al teach methods wherein a nucleic acid molecule to be amplified is delivered to an emulsion comprising a bead, and wherein the amplification results in the amplified copies being attached to the bead (paragraph 0032).  The amplification is a PCR reaction (paragraph 007), which involves forming a first copy of the amplified nucleic acid in a first amplification reaction, followed by repetition of the amplification reaction multiple times to produce multiple copies of the amplification product.  Berka et al also teach the amplification utilized a single nucleic acid paragraph 0070), and that the methods have the added advantage of allowing discrete amplification without cross-contamination (paragraph 0010).  Thus, Berka et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Berka et al with those of Rothberg et al and Agresti et al.  the combination would result in the rolling circle amplification of Rothberg et al being perform to form multiple copies of the capture probe on the concatemer (i.e., claim 6).  The combination also results in providing the multiple copies of the primer on the bead using microreactor PCR (i.e., claim 8), thereby arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing discrete amplification without cross-contamination as explicitly taught by Berka et al (paragraph 0010).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Berka et al could have been combined Rothberg et al and Agresti et al with predictable results because the known techniques of Berka et al predictably result in steps useful in producing bead-attached nucleic acids.
Claim Objections
11.	Claims 14-15 are objected to because of the following informalities:  claims 14-15 each recite “filed effect” transistors, which appears to be a typographical error.  Appropriate correction is required.
Conclusion
12.	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634